Citation Nr: 1618836	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-22 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected knee or back disability.

2.  Entitlement to service connection for glaucoma, claimed as secondary to service-connected knee or back disability.
 
3.  Entitlement to service connection for a neurological condition of the right lower extremity, claimed as secondary to service-connected knee or back disability.
 
4.  Entitlement to service connection for a neurological condition of the left lower extremity, claimed as secondary to service-connected knee or back disability.
 
5.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with pain to the bilateral lower extremities.
 
6.  Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the right knee.
 
7.  Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the left knee.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim in January 2016 for additional development.  

As discussed in greater detail below, the record raises the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749  (1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the hearing, the Veteran also testified that she went to Charleston, South Carolina, "quite often" and would go to the VA hospital there.  She specified that during the appeal period, she had received treatment at VA medical facilities in both New York and Charleston, South Carolina.  The eFolders do not include any VA treatment records from the Charleston, South Carolina, VA Medical Center (VAMC).  The Veteran also testified that she had gone to a VA podiatry appointment that month.  The eFolders do not include any records of this recent VA podiatry treatment.  

A June 2015 supplemental statement of the case (SSOC) reflects that the Veteran's eFolders contain medical records from the Manhattan and St. Albans facilities of the VA New York Harbor Healthcare System.  However, VA treatment records in the eFolders dated in 2015 reflect that the Veteran has also received treatment at a Brooklyn VA facility.  The eFolders do not include any VA treatment records from the Brooklyn VAMC.

Thus, it appears that there exist VA treatment records that have not been associated with the Veteran's eFolders.  In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During a March 2016 hearing before the undersigned Veterans Law Judge, the Veteran testified that her service-connected back and knee disabilities had interfered with her employment.  Thus, as noted above in the Introduction, the claim for a TDIU is properly before the Board.  See Rice, supra.  In this regard, the Board observes that the Veteran has not received proper notice as to the information necessary to substantiate her claim for a TDIU.  She has not submitted any evidence or testimony showing that she is aware of the information necessary to substantiate such a claim.  Appropriate notice should be provided on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and her representative a letter that notifies her of the information and evidence required for a TDIU.

2.  Obtain and associate with the Veteran's eFolders all outstanding VA treatment records, to include but not limited to: (1) all treatment records from the Charleston, South Carolina, VAMC; (2) all treatment records from the Brooklyn VAMC; and (3) all records of VA podiatry treatment dated during 2016.  

Document the efforts made to obtain these records along with any negative responses.

3.  Review any records obtained pursuant to these instructions and take any appropriate action suggested by the additional records. 

4.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided an SSOC and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




